Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 209863880 U to Gong et al (hereafter as Gong).
Regarding claim 1, Gong discloses an ultrasonic diagnostic apparatus comprising: a body (not shown) sending and receiving ultrasonic waves to generate an ultrasonic image;

a plurality of wheels (no numeral) supporting and moving the body;

an assist wheel (320) electrically driven and assisting movement of the body; and

control circuitry configured to control switching between grounded (fig. 5) and ungrounded (fig. 4) of the assist wheel to a floor.

Regarding claim 2, wherein the assist wheel is raised and lowered by rotating around a support shaft (output shaft 230, for example) of the assist wheel provided outside the assist wheel.

Regarding claim 3, wherein the assist wheel is raised and lowered in a direction perpendicular to the floor.

Regarding claim 4, Gong discloses the ultrasonic diagnostic apparatus according to claim 1, further comprising a holding member (bracket holder 100, for example) holding the assist wheel and the control circuitry, wherein the holding member is detachably attached to the body,

Regarding claim 5, further comprising a wheel elevating switch (not shown) , wherein the control circuitry raises and lowers the assist wheel in response to a signal from the wheel elevating switch.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of general knowledge.
Claims 6-14 are directed to the subject matter that would have been obvious at the claim date to a person skilled in the art to which it pertains having regard to Zou.
Design features as claimed in claims 6-14 such as handlebar for moving the body, wherein the wheel elevating switch is provided on the 10 handlebar and detects whether the handlebar is gripped by a user, and wherein the control circuitry grounds the assist wheel when the handle is gripped and ungrounds the assist wheel when the handle is not gripped (claim 6); a detection unit detecting a load in a front-rear direction on the handlebar, wherein the control circuitry rotates the assist wheel according to the load in the front-rear direction on the handlebar (claim 7); wherein the control circuitry rotates the assist wheel for a predetermined period after the load on the handlebar is detected (claim 8); a battery supplying power to both the body and an assist motor that drives the assist wheel (claim 9); a power circuit controlling power supply from the battery to the assist motor (claim 10); wherein, when the assist wheel rotates while the assist motor does not rotate, the power circuit charges the battery with a regenerative power of the assist motor (claim 11); wherein the power circuit stops supplying power to the assist motor when receiving an emergency stop signal (claim 12); wherein the power circuit stops supplying power to the assist motor when an amount of electricity stored in the battery falls below a threshold value (claim 13) and/or wherein the plurality of wheels includes two front wheels and two rear wheels; and the assist wheel is provided between the two rear wheels (claim 14) are known in general knowledge or considered as matter of engineering choice. Therefore, it would have been obvious to one with ordinary skill in the art at the time effective of the invention to drive the invention as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include an ultrasonic diagnostic system.
US 2016/0183920; EP 3329855; US 2020/000430; WO 2006/11187; US 2006/0158050.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632